Citation Nr: 0429124	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  00-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis (RA).

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May to July 1967.

This appeal is from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board of Veterans' Appeals (Board) remanded the case in 
March 2001 and decided both claims in a decision issued in 
July 2003.  In February 2004, on appeal from the Board's 
decision, the veteran and the Secretary of Veterans Affairs 
filed a joint motion for remand (joint motion) of the Board's 
decision.  The United States Court of Appeals for Veterans 
Claim (Court) granted the joint motion in March 2004, 
vacating the Board's July 2003 decision.  The case is again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is authorized to pay disability compensation "for 
disability resulting from personal injury suffered or disease 
contracted in line of duty . . . in the active military, 
naval, or air service, during a period of war, to any veteran 
thus disabled . . .."  38 U.S.C.A. § 1110 (West 2002).  
Judicial precedent establishes that in all cases, there must 
actually be current disability, i.e., it is for current 
disability, not the fact of injury or disease in service, 
that the government may pay compensation.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

In this case, the veteran seeks service connection for RA.  
VA has never examined the veteran to determine whether he has 
RA now.  The veteran has not submitted evidence that he now 
has RA or any manifestation of the disorder.  Regulation 
provides that service connection is awarded for any later 
manifestation of a chronic disease diagnosed as such in 
service.  38 C.F.R. § 3.303(b) (2004).  The law requires that 
to establish service-connection for a chronic disease 
incurred in service, there must be evidence of current 
disability and a nexus with the chronic disease in service.  
Cotant v. Principi, 17 Vet. App. 116, 132-33 (203).  The 
Board deems it prudent to have the veteran examined in this 
case.

Regarding the claim for service connection for a low back 
disorder, the veteran's claims file contains his July 1977 
statement on a Social Security Administration document that 
he was hospitalized from June 5, to July 1, 1974, at 
University Hospital, Birmingham, Alabama, where he had back 
surgery by Dr. Harsh.  An April 1983, physical therapy record 
from North Mississippi Medical Center noted the veteran's 
history of back surgery in 1972, 1974, 1976, and 1978.  The 
claims file does not contain records from 1972, 1974, or 1978 
surgeries.  Only the 1974 surgery is identified by place, 
date, and surgeon.  The others are only referenced 
historically in later clinical notes.  The veteran must 
provide the information necessary to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  Specifically, inform the 
veteran (1), that VA needs medical 
evidence of current manifestations of 
rheumatoid arthritis, which he can 
provide, or which VA will obtain for him 
from any federal source or any other 
source of which he informs VA; (2), that 
he must provide the name, address and 
date information necessary for VA to 
obtain records of 1972, 1974, and 1978 
back surgeries; and (3), that he must 
authorize the release of that 
information.  Obtain any information that 
VA receives notice of and, if required, 
authority to obtain, and associate any 
information obtained with the claims 
file.

2.  Schedule the veteran for a VA 
examination to confirm or rule out a 
diagnosis of rheumatoid arthritis.  
Provide the examiner with the claims 
file.  The examiner is to review the 
service medical records, including 
contemporaneous physicians' letters, 
laboratory and clinical records.  The 
examiner is to take a longitudinal 
clinical history of the veteran, perform 
a clinical examination, and perform any 
laboratory, radiological, or other 
studies necessary to confirm or rule out 
current RA.  If the diagnosis is not 
confirmed, the examiner must provide a 
medical opinion based on comprehensive 
review of the medical records in the 
claims file whether it is less than, 
equal to, or greater than 50 percent 
probable that the veteran was 
misdiagnosed before or during his 
military service.

3.  Readjudicate the claim for service 
connection for rheumatoid arthritis.  
Specifically, consider the application or 
rebuttal of the presumption of soundness, 
38 U.S.C.A. § 1111 (West 2002), in light 
of VAOPGCPREC 3-2003 and determine 
whether the claim can now be granted.  If 
not, provide the appellant and his 
attorney an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




